        
Exhibit 10.2


Form of Lock-Up Letter Agreement
__________, 2019


Innovate Biopharmaceuticals, Inc.
8480 Honeycutt Road, Suite 120
Raleigh, NC 27615
Re: Innovate Biopharmaceuticals, Inc. Lock-Up Agreement
Ladies and Gentlemen:


The undersigned, a holder of equity securities of Innovate Biopharmaceuticals,
Inc. (“Parent”), desires that a company organized under the laws of Israel and a
direct, wholly-owned subsidiary of the Parent merge (the “Merger”) with and into
RDD Pharma, Ltd., company organized under the laws of Israel (“Company”)
pursuant to an Agreement and Plan of Merger and Reorganization (the “Merger
Agreement). For good and valuable consideration, the undersigned is entering
into this agreement (this “Lock-Up Letter Agreement”) and hereby irrevocably
agrees that following the closing of the Merger (the “Closing Date”), and until
180 days following the Closing Date (the “Lock-Up Period End Date”), the
undersigned will not, directly or indirectly:


     (1) offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of
Parent’s common stock, par value $0.0001, or any other securities of Parent
convertible into or exercisable or exchangeable for any shares of such common
stock which are owned as of the date of this Lock-Up Letter Agreement
(collectively, the “Shares”), including, without limitation, Shares that may be
deemed to be Beneficially Owned (as defined below) by the undersigned.
“Beneficially Owned” with respect to any securities means having beneficial
ownership of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act of 1934, as amended, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a Person include securities
Beneficially Owned by (i) all Affiliates of such Person, and (ii) all other
Persons with whom such Person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.;


     (2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise;


     (3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Shares or any other securities of Parent; or


     (4) publicly disclose the intention to do any of the foregoing, for a
period commencing on the Closing Date and ending on the Lock-Up Period End Date.


     The restrictions on the actions set forth in sections (1) through (4) above
shall not apply to: (a) transfers of Shares as a bona fide gift; (b) transfers
of Shares to any trust, partnership, limited liability


    







--------------------------------------------------------------------------------

        
Exhibit 10.2


company or other entity for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned; (c) transfers of Shares to any
beneficiary of the undersigned pursuant to a will, trust instrument or other
testamentary document or applicable laws of descent; (d) transfers of Shares to
Parent or (e) transfers of Shares to any entity directly or indirectly
controlled by or under common control with the undersigned; provided that, in
the case of any transfer or distribution pursuant to clause (a), (b), (c),
(d) or (e) above, each donee, distributee or transferee shall sign and deliver
to Parent, prior to such transfer, a lock-up agreement substantially in the form
of this Lock-Up Letter Agreement. For purposes of this Lock-Up Letter Agreement,
“immediate family” shall mean any relationship by blood, marriage, domestic
partnership or adoption, not more remote than first cousin.


     In furtherance of the foregoing, Parent and its transfer agent on its
behalf are hereby authorized (i) to decline to make any transfer of securities
if such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement and (ii) to imprint on any certificate representing Shares a legend
describing the restrictions contained herein.


     It is understood that if the Merger Agreement has been terminated without
the consummation of the Merger, this Lock-Up Letter Agreement shall be cancelled
and of no further force and effect.


     The undersigned understands that the Company will proceed with the Merger
in reliance on this Lock-Up Letter Agreement.


     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.


     For the avoidance of doubt, nothing herein shall be understood to prevent
the undersigned from taking any of the actions described in sections (1) through
(4) above with respect to any shares of Parent’s Common Stock or other
securities of Parent acquired by the undersigned through open market purchases
consummated after the date of this Lock-Up Agreement.


     If the Parent agrees to enter into any agreement with any other holder (or
effects a waiver with the same effect) of Shares who agreed to enter into a
lock-up letter agreement with substantially the same terms as this Lock-Up
Letter Agreement to permit such holder to sell Shares prior to the Lock-Up
Period End Date, which sale would otherwise be restricted by this Lock-Up Letter
Agreement, the Parent shall enter into a similar agreement with (or provide a
similar waiver to) the undersigned to provide for the release of a proportionate
number of Shares.


     Other than as set forth above, this Lock-Up Letter Agreement shall
terminate upon the Lock-Up Period End Date. This Lock-Up Agreement shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Delaware.
Very truly yours,
By:______________________________ 
Name:
Title:


    





